Case 2:19-cr-00357-FMO Document 4 Filed 06/18/19 Pagelof1 Page ID#:9

 

 

 

 

 

 

 

 

 

 

 

 

FILED
CLERK, U.S. DISTRICT COURT
JUN 1 8 2019
Memorandum
ST TRAL DISTRICT OF CALIFORNIA
DEPUTY
Subject: Date:
United States v. Paul Joseph Cassidy June 14, 2019
e
: @
To: From: €7 ? : n ; } 4 A / —Cas
KIRY K. GRAY SHAWN T. ANDREWS
Clerk, United States District Court Assistant United States Attorney
Central District of California Criminal Division

For purposes of determining whether the above-referenced matter, being filed on June 18, 2019:

(a)

(b)

should be assigned to the Honorable André Birotte Jr., it

C1 is

is not

a matter that was pending in the United States Attorney’s Office (USAO) on or before

August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.

should be assigned to the Honorable Michael W. Fitzgerald, it
C1 is
XX] is not

(1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Section in the USAO’s Criminal Division on or before August
3, 2015, or a matter in which the National Security Section was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September 14,
2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
has been personally involved or on which he has personally consulted while employed in

the USAO.
_ Of

SHAWN T. ANDREWS
Assistant United States Attorney

 
